DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Please cancel claim 12.


Allowable Subject Matter
Claims 1 and 4-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Tseng et al. (US 9,555,932) in combination with Kent et al. (US 9,604,760), does not disclose a drawtape comprising multilayer film, wherein the multilayer film comprises: at least two outer layer, and at least two core layers disposed between the two outer layers, wherein: each core layer comprises an ultra low density polyolefin having a density less than 0.905 g/cc when measured according to ASTM D792, and a melt index (I2) from 0.2 to 5.0 g/10 min when measured according to ASTM D1238; and each outer layer comprises a skin layer and a sub-skin layer disposed between the skin layer and the core layer, wherein the sub-skin layer comprises a high density ethylene-based polymer having a density from 0.940 to 0.970 g/cc when measured according to ASTM D792, and a melt index (I2) from 0.01 to 5.0 g/10 min when measured according to ASTM D1238, and the skin layer comprises a linear low density ethylene-based polymer having a density from 0.905 to 0.920 g/cc when measured according to ASTM D792, and a melt index (I2) from 0.2 to 10.0 g/10 min when measured according to ASTMD1238.
	The closest prior art, Tseng et al., discloses a drawstring for closing a can liner. The drawstring comprises two sealing components and core layers. Tseng et al. discloses that the core layers can be formed of a thermoplastic component and an elastic component. However, Tseng et al. fails to disclose that the thermoplastic component of the core layer is ultra-low density polyolefin. Tseng discloses a multilayer structure that comprises 6 layers (fig. 3). The examiner would consider layers 8 and 2 as the sub-skin layers.  However, layer 8 and layer 2 are not disposed between the skin layer and the core layer of each ply. Tseng does not disclose that it would be obvious for one of ordinary skill in the art to change the layering of the plies because Tseng states that the lamination ply 2 of the first layer 32A and the lamination ply 8 of the second layer 32B are designed to face and contact each other as the first and second layers 32A and 32B are laminated together (col. 5 lines 9-10). The lamination plies 2 and 8 are formulated so that the two layers 32A and 32B can easily and strongly bond together under pressure (col. 5 lines 12-15). Thus, one would not look to the prior art to for additional configurations of the layers of the drawtape as it would destroy the invention of Tseng. Thus, the examiner finds the claims to be allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782